ROUSE, J.,
dissenting.—I cannot concur in the opinion in this case. An “unconfirmed Mexican land grant” was listed as the property of Maish and Driscoll, and assessed. They failed to pay their taxes, and judgment therefor was rendered against them in the district court, and from that judgment they appealed. By the opinion it is declared that, inasmuch as Maish and Driscoll had not paid the taxes on the property which they owned, and which was properly assessed, even though the said unconfirmed Mexican land grant was not subject to taxes, the judgment should be affirmed. The case of Railway Co. v. Patterson, 10 Mont. 90, 24 Pac. 704, is cited as an authority in support thereof. The case cited was an application for an injunction. It was shown by the bill that the petitioner owed a part of the taxes; and further, that he had not applied to the proper tribunal to have the errors corrected ; hence the bill was dismissed. The case at bar is quite different from that ease. This judgment should be reduced by the amount of the taxes assessed on the said grant, provided said grant be not subject or liable for taxes. I cannot understand by reason or authority how a judgment for taxes for a certain amount must be upheld in the full amount because the party-against whom the judgment was rendered has failed to pay the amount which he justly owes. I contend *189that the said unconfirmed Mexican land grant is the property of the United States, and that the tax thereon is void. Colorado County v. Commissioners, 95 U. S. 265; Railway Co. v. Prescott, 16 Wall. 603; Railway Co. v. McShane, 22 Wall. 444. The right of Maish and Driscoll to the so-called “grant” or “claim” has not been recognized by the government in any way. It has not been surveyed. It has not been segregated from the other public lands. No possession or right of possession thereto is in Maish and Driscoll. They have no right or claim thereto that can be enforced in the courts. Astiazaran v. Mining Co., 3 Ariz. 20, 20 Pac. 189. Certainly Maish and Driscoll have not a right in said land that can be taxed. Having no title and no possession, I do not understand what they have in connection with the so-called “grant,” separate and distinct from the land, that can be taxed. The judgment should be reduced by the amount of the taxes levied on the said grant.